Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The arguments presented by the Applicant in the appeal brief filed 6/24/21were persuasive, thus the 35 USC § 103 rejections applied to this application has been withdrawn.
Regarding claim 1, the best prior art of record Russell et al. (US GB 2442745) (hereinafter Russell) and Lewis et al. (WO 2012/137022) (hereinafter Lewis) alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations of a method of distributed fibre optic sensing comprising: sampling radiation which is Rayleigh backscattered from within said fibre to obtain at least one sample from each interrogation; and determining any phase modulation in the samples, wherein the step of determining the phase modulation comprises isolating components of the phase modulation which are below a threshold frequency, wherein the threshold frequency is between 0.1 and 1 Hz of independent claim 1 when combined with the limitations of performing a series of interrogations of an optical fibre, each interrogation comprising: launching interrogating radiation comprising at least one pulse pair into the fibre, wherein the pulses of a pulse pair are introduced to the optical fibre with a time interval therebetween also in claim 1, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-16. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 17, the best prior art of record Russell and Lewis alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations of a distributed fibre optic sensor comprising: a sampling detector configured to, in use, sample radiation which is Rayleigh backscattered from within said optical fibre from the interrogations; and a processor configured to determine any phase modulation in the samples, and to isolate components of the phase modulation below a threshold frequency, wherein the threshold frequency is between 0.1 and 1 Hz of independent 
Hence the prior art of record fails to teach the invention as set forth in claims 17-24. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855